DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/403,790, 13/096,049, and 13/036,351, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the prior-filed applications fail to provide support for the circumferential element being cut from a generally circular tube of absorbable material. Accordingly, claims 1-2, 7-11, 15-18 and 20 have an effective filing date of 10/21/2019. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 16-18, 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 2011/0152919 A1).
Regarding claim 1, Chin discloses an absorbable filter (vascular filter device 100 which may be made entirely of a bioresorbable or biodegradable material; [0053]; Figs. 1-2) comprising: an absorbable circumferential element (proximal portion 110) for attaching or securing the filter to a vessel (as the proximal portion 110 is substantially expanded in order to engage a vessel wall; [0048]); and a plurality of absorbable capture elements (legs 125 of framework 120) affixed to the circumferential element (Figs. 1-2) for capturing or retarding substances flowing in the vessel for a limited duration in time (due at least to the degradability of the device) wherein both the circumferential element and capture elements together comprise a single unitary piece (as the filters of any of the embodiments may be made from a single wire or a single piece of material; [0074]-[0075]), the unitary piece comprising cut surfaces of a single, generally circular tube (as the single piece of material can be a tube which is cut; [0075]) of a single absorbable material ([0053]).
Regarding claim 2, Chin discloses wherein at least two absorbable capture elements (125) have loops (eyelets 128) at a distal end of the at least two absorbable capture elements (Figs. 1-2) which can be secured with an absorbable filament (bioresorbable or biodegradable securing element 170; [0063]) to form a generally conical capture basket (Fig. 2).
Regarding claim 9, Chin discloses wherein the circumferential element (110) comprises an anchor element or barb (barb; [0055]) for attachment to the vessel.
Regarding claim 10, Chin discloses wherein the circumferential element and/or capture elements comprise a bioactive surface for anticoagulation (as the filter 100 may include an anti-thrombogenic coating such as heparin for anticoagulation; [0054]).
Regarding claim 11, Chin discloses an absorbable filter (vascular filter device 100 which may be made entirely of a bioresorbable or biodegradable material; [0053]; Figs. 1-2) comprising: an absorbable circumferential element (proximal portion 110) for attaching or securing the filter to a vessel (as the proximal portion 110 is substantially expanded in order to engage a vessel wall; [0048]); and a plurality of absorbable capture elements (legs 125) affixed to the circumferential element (Figs. 1-2) for capturing or retarding substances flowing in the vessel for a limited duration in time (due at least to the degradability of the filter) wherein the circumferential element comprises cut surfaces of a single (as the filters of any of the embodiments may be made from a single wire or a single piece of material; [0074]-[0075]), generally circular tube (as the single piece of material can be a tube which is cut; [0075]) of a single absorbable material ([0053]).
Regarding claim 16, Chin discloses wherein the circumferential element (110) comprises an anchor element or barb (barb; [0055]) for attachment to the vessel.
Regarding claim 17, Chin discloses wherein the circumferential element and/or capture elements comprise a bioactive surface for anticoagulation (as the filter 100 may include an anti-thrombogenic coating such as heparin for anticoagulation; [0054]).
Regarding claim 21, Chin discloses wherein the cut surfaces comprise laser cut surfaces ([0075]).
Regarding claim 22, Chin discloses wherein the unitary piece is a continuous structure having a smooth surface without joints, seams, or attachment points (as the unitary piece is a single tube; [0075]).
Regarding claim 23, Chin discloses wherein a pattern for the circumferential element is configured to produce a desired amount of radial force for a given diameter of the vessel upon deployment of the filter to ensure caval apposition ([0048]-[0049]).
Regarding claim 24, Chin discloses wherein members of the circumferential element and/or the capture elements have a substantially rectangular cross section (due to laser cutting a tube; [0075]; [0042]).
Regarding claim 26, Chin discloses wherein each of the plurality of absorbable capture elements comprise loops (128) formed such that open areas of the loops face a lumen of the filter (Figs. 1-2), and wherein the loops and/or the open areas have a circular shape (Figs. 1-2).
Regarding claim 18, Chin discloses a method for delivering a filter as claimed in claim 1 with a delivery catheter (catheter), wherein the delivery comprises:-3- 4886-9424-2598.v1EGGERS - 16/659,536Attorney Docket No.: 048723-0508061inserting the filter, in compressed form, within a delivery catheter to a desired position within a vessel ([0080]); deploying the filter in expanded form at the desired position within a vessel ([0080]); and subsequently removing delivery catheter from the vessel (because the filter degrades after time, it is permanently placed within a vessel of a patient; therefore, the catheter must be removed after implantation for the patient to heal; [0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 2011/0152919 A1) in view of Pigott (US 2015/0351894 A1).
Regarding claim 7, Chin fails to explicitly disclose wherein a subset of the absorbable capture elements are chosen to sequentially degrade in time to avoid simultaneous bulk release of capture elements in the vessel over time.
However Pigott teaches a filter (intravascular filter 10; Fig. 1) comprising a an absorbable circumferential element (anchor portion 14; [0021]) and a plurality of absorbable capture elements (main filter portion 12; [0023]), wherein a subset of the absorbable capture elements (first and/or second biodegradable filter sections 26, 28) are chosen to sequentially degrade in time to avoid simultaneous bulk release of capture elements in the vessel over time (as the first section 26 biodegrades at a faster rate than the second section 28; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Chin such that a subset of the absorbable capture elements are chosen to sequentially degrade in time to avoid simultaneous bulk release of capture elements in the vessel over time, as taught by Pigott in order to precisely control the degradation/absorption of the capture elements.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 2011/0152919 A1) in view of Klausen (US 2017/0105830 A1).
Regarding claims 8 and 15, Chin discloses the generally circular tube and absorbable capture elements are made of a bioabsorbable or biodegradable material but fails to disclose the materials selected from the group consisting of polydioxanone, polytrimethylene carbonate, polyglactin, polyglycolic acid, poly L lactic acid, poliglecaprone, polyglytone, and polylacticoglycolic acid.
However, Klausen teaches an absorbable filter made of a generally circular tube, wherein the generally circular tube (intermediate tube 10) is fabricated from absorbable materials selected from the group consisting of polydioxanone, polytrimethylene carbonate, polyglactin, polyglycolic acid, poly L lactic acid, poliglecaprone, polyglytone, and polylacticoglycolic acid (as tube 10 includes portion 12 formed from L-polylactide i.e. poly L lactic acid and the portion 14 is formed of polyglycolic acid; [0046]; [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generally circular tube and absorbable capture elements of Chin to be made of L-polylactide and/or polyglycolic acid at taught by Klausen since it was taught in the art that L-polylactide and/or polyglycolic acid are suitable materials for bioabsorable filters and the filter of Chin would perform as intended using the materials taught by Klausen.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 2011/0152919 A1) in view of Stinson (US 7,279,005 B2).
Regarding claim 20, Chin discloses wherein the circumferential element and the plurality of absorbable capture elements are configured to be collapsed and compressed to fit within any suitable catheter ([0047]) but fails to explicitly disclose to a size that facilitates percutaneous intravascular vena cava deployment of the filter after the collapsed and compressed filter passes through the femoral or jugular vein within a catheter.
However, Stinson teaches that fully absorbable stents/filters (110; Figs. 12-13; column 24, lines 13-20) with an expanded external diameter of 19.1 mm may fit within a delivery system that is 18 French (see table 6). 18 French is equivalent to 6 mm. Because the internal diameter of the femoral vein is approximately 11 mm, and Stinson teaches fully absorbable stents/filters that are sized to fit within a 6 mm delivery system, Stinson teaches fully absorbable stents/filters capable of being sized to pass through the femoral or jugular vein within a catheter. Further, Johnson et al. (US 2006/0241675 A1) is cited as evidence that the range of human vena cava interior diameters are from approximately 12-30 mm ([0048]). Thus, the fully absorbable stent/filter of Stinson having an external diameter of 19.1 mm would be sufficiently sized to fit within a human vena cava and be compressible to a dimeter to fit within at least the femoral vein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Chin to be configured to be collapsed and compressed to a size that facilitates percutaneous intravascular vena cava deployment of the filter after the collapsed and compressed filter passes through the femoral or jugular vein within a catheter in light of the teachings of Stinson in order to effectively access and deliver the filter to the vena cava.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 2011/0152919 A1) in view of Shrivastava (US 2012/0109180 A1).
Regarding claim 25, Chin fails to disclose wherein the members of the circumferential element and/or the capture elements have radiused or chamfered edges configured to facilitate fluid flow through the filter.
However, Shrivastava teaches a filter (filter 320) in which the edges of the filter can be mechanically chamfered to provide a smooth and/or rounded shoulder to streamline the passage of blood from within the conical shape portion of the filter ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the members of the circumferential element and/or the capture elements have radiused or chamfered edges as taught by Shrivastava in order to streamline the passage of blood from within the conical shape portion of the filter.

Response to Arguments
The previous objection of claims 1, 9, 11, 16 and 18 due to minor informalities has been withdrawn in light of applicant’s amendments made 6/24/2022.
The previous rejection of claim(s) 2 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to claim(s) 2 on 6/24/2022.
The rejection of claims 1, 8, 11 and 15 under 35 U.S.C. 102 as being anticipated by Klausen (US 2017/0105830) has been withdrawn in light of applicant’s amendment made 6/24/2022; specifically Klausen does not teach a generally circular tube of a single absorbable material.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771